The former opinion in this cause is found reported in (214 Ala. 522, 108 So. 539) 46 A.L.R. 89, to which there is attached an extended note. The authorities therein cited more directly in point are found on pages 101 to 103, inclusive. They are unanimous in holding to the view of nonliability of the city for the reason that the city, in working the convicts, is in the exercise of a governmental function, or, as observed by the Kentucky court, the municipality, in enforcing the criminal laws of the *Page 663 
state and city, is the agent of the state and is not responsible for the tortious or negligent acts of its officers while so engaged.
The decision in this case should not be adhered to, as it is opposed to the universal current of authority, and from so much of the opinion as approves the former holding I respectfully dissent.
ANDERSON, C. J., and SOMERVILLE, J., concur.